Citation Nr: 0113864	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and the 
Army Commendation Medal with "V" device with two Oak Leaf 
Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for hypertension, asserted 
as secondary to his service-connected PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for PTSD, which has been 
evaluated as 30 percent disabling, effective November 26, 
1997.

3.  The veteran's hypertension is aggravated by his service-
connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
veteran's service-connected PTSD.  38 C.F.R. §§ 3.303, 
3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for 
complaints or findings of hypertension and indeed, the 
veteran does not contend otherwise.  Instead, the veteran 
maintains that his hypertension developed within the last 
several years and that it is related to his service-connected 
PTSD.  As such, he maintains that his PTSD either caused or 
aggravated his hypertension and that service connection for 
the latter disability is thus warranted.

A review of the record shows that, in November 1997, the 
veteran filed a claim of service connection for PTSD.  In 
connection with that claim, in March 1998, he was afforded a 
VA psychiatric examination.  The corresponding examination 
report reflects that the physician described the veteran as 
"extremely tense throughout the interview."  In addition, 
the examiner reported that, at one point, the veteran left 
the office to walk around the clinic for several minutes.  
The physician further stated that the veteran exhibited a 
great deal of underlying anger that he tried to control by 
internalizing it but that he eventually "exploded."  He 
added that the veteran's facial expressions reflected anger 
and distrust and characterized his affect as "anxious."  
The examiner diagnosed the veteran as having PTSD, and based 
on this report, the RO established service connection for 
that psychiatric disability and assigned the current 30 
percent evaluation, effective November 26, 1997.

In July 1998, the veteran filed a claim of service connection 
for hypertension on the basis that the disability was 
secondary to his service-connected PTSD.  In support of this 
claim, he submitted a November 1998 medical statement 
prepared by his private treating physician, Dr. Nanette D. 
Phillis.  That examiner indicated that, based on her review 
of the veteran's chart, including the records of his care by 
a prior physician who had opined that the veteran's 
hypertension became manifest in 1997, as well as her own 
treatment of the veteran, his hypertension was "linked" to 
his PTSD.  Thereafter, in a December 1998 statement, Dr. 
Phillis indicated that the initial onset of his hypertension 
was "many years ago" and that it was caused by his PTSD.  
She added that his hypertension was not aggravated by his 
PTSD but that, during times of stress, his hypertension was 
"much worse."  Dr. Phillis also provided copies of her 
clinical records, which reflect elevated blood pressure 
readings and her impressions that the veteran suffered from 
hypertension; these records also show that she prescribed 
triamterene HCTZ (hydrochlorothiazide) to treat the 
disability.

In February 1999, the veteran was afforded a formal VA 
examination.  During the examination, the veteran stated 
that, for approximately eight to ten years, he was told he 
had borderline hypertension.  He added, however, that he was 
not initially treated for this condition until approximately 
two and one-half years earlier.  The examiner reviewed Dr. 
Phillis's clinical records, which showed several elevated 
blood pressure readings, as well as her statements relating 
the veteran's hypertension to his service-connected PTSD.  In 
this regard, the examiner commented that PTSD is not an 
etiology for hypertension; however, he indicated that stress, 
anxiety and a variety of emotional states caused labile 
hypertension.

Thereafter, in an undated addendum, the February 1999 
examiner reiterated that PTSD was not a recognized 
etiological factor for hypertension.  In addition, the 
physician noted that, in her December 1998 statement, despite 
indicating that she did not believe that his hypertension was 
aggravated by his PTSD, Dr. Phillis had commented that, 
during times of stress, his hypertension was much worse.  The 
examiner observed that the two opinions were apparently 
contradictory and added that he agreed that "stress was an 
aggravating factor for hypertension, but not a etiological 
cause, for hypertension."  In addition, the February 1999 
examiner noted that the veteran had a family history of 
hypertension.

In June 1999, the veteran's representative submitted a 
statement from Dr. O. A. Lindefjeld, a medical consultant to 
Disabled American Veterans, dated that same month.  In that 
statement, the physician noted the veteran's pertinent 
medical history, including his current treatment for 
hypertension by Dr. Phillis, Dr. Phillis's November and 
December 1998 statements and the assessment offered by the 
February 1999 VA physician.  In addition, he reported that 
several recent studies had shown that sustained stressful 
situations played a role in the "pathophysiology of 
hypertension."  Further, he stated, "Even if one disputes 
the strict etiological relationship, one nevertheless has to 
admit to the aggravating role PTSD plays in the pathogenesis 
of hypertension."  

Thereafter, in a May 2000 report, Dr. Phillis indicated that 
she sought to clarify her earlier statements, recognizing 
that "there may have been some information which was 
misunderstood in the prior letters."  Dr. Phillis reported 
that she had treated the veteran since 1998 and that he had 
previously been under the care of another physician.  She 
added that the prior examiner had attributed the veteran's 
hypertension to his PTSD and that she indeed believed that 
PTSD was "a significant exacerbating fact" on the cause of 
hypertension.  In doing so, she acknowledged that 
hypertension can be exacerbated by many additional factors, 
such as anxiety and smoking, but that she did not believe 
that these were the initial cause of his hypertension.  As 
such, she reiterated that the veteran's hypertension was 
linked to his PTSD.

Finally, in written argument, the veteran's representative 
referred to the above medical opinions and argued that the 
evidence was at least in equipoise and that secondary service 
connection for hypertension was thus warranted.  In support, 
his representative cited the decision of the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court) in Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) for the proposition that 
service connection is warranted if a secondary condition is 
caused or aggravated by a service-connected disability.  In 
addition, annexed to written argument dated in February 2001, 
his representative submitted a copy of a May 1995 report 
prepared by Dr. Lawrence R. Moss, in which that physician 
stated that there was a positive relationship between the 
subsequent post-service development of hypertension and a 
veteran's combat-related psychiatric disability.



Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In this 
regard, the Board notes that, although the RO has not 
considered this claim pursuant to this new law, in light of 
this decision, in which the Board finds that service 
connection is warranted for hypertension, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, every medical professional who has commented on 
the matter, both VA and private, has attributed the veteran's 
hypertension to his service-connected PTSD.  In this regard, 
the Board notes that the February 1999 examiner was clear in 
expressing his opinion that, although the veteran's PTSD did 
not directly cause his hypertension, symptoms attributable to 
the service-connected condition, e.g., anxiety, stress, etc., 
aggravated his hypertension.  This conclusion is consistent 
with those offered not only by Drs. Lindefjeld and Moss, both 
of whom apparently did not examine the veteran, but also with 
those offered by his treating physician, Dr. Phillis, each of 
whom report that the veteran's PTSD "exacerbated" or 
"aggravated" his hypertension.  In this regard, the Board 
observes that the March 1998 VA examination report shows 
that, due to his PTSD, the veteran is very tense and anxious 
and that he has a great deal of underlying anger.  In light 
of the foregoing, and the absence of any medical evidence 
contradicting those opinions, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
entitlement to secondary service connection for hypertension.  
Allen; 38 C.F.R. § 3.310.


ORDER

Service connection for hypertension is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

